                 IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF PUERTO RICO

UNITED STATES OF AMERICA,

        Plaintiff,

                  v.                           Civil No. 15-2328 (FAB)
PUERTO RICO INDUSTRIAL
DEVELOPMENT COMPANY,

        Defendant.


                           MEMORANDUM AND ORDER

BESOSA, District Judge.

     Before    the     Court    is    Puerto   Rico    Industrial    Development

Company (“PRIDCO”)’s motion for reconsideration.                     (Docket No.

164.)      For the reasons set forth below, PRIDCO’s motion for

reconsideration is DENIED.

I.   Background

     The United States commenced this action on September 25, 2015,

asserting that PRIDCO is liable for all response costs “incurred

by the [Environmental Protection Agency] in connection with the

[Maunabo Area Groundwater Contamination Superfund Site]” pursuant

to the Comprehensive Environmental Response, Compensation and

Liability Act (“CERCLA”), 42 U.S.C. sections 9607 et seq.                (Docket

No. 1; Docket No. 8 at p. 7.)          The Court granted the United States’

motion   to   trifurcate       this   litigation      into   a   Liability   Phase

(“Phase I”), a Cost Phase (“Phase II”), and a Contribution Phase
Civil No. 15-2328 (FAB)                                                      2

(“Phase III”).     (Docket No. 85.)

        The Court held that PRIDCO is prima facie liable pursuant

to CERCLA in Phase I.      United States v. P.R. Indus. Dev. Co., 287

F. Supp. 3d 133 (D.P.R. 2017) (Besosa, J.).1             The Court granted

PRIDCO leave, however, to assert the third-party defense in Phase

II.    Id. at 141, 153.      The third-party defense offered PRIDCO a

potential reprieve from the strict-liability regime set forth in

CERCLA.     Id. (citing Acushnet Co. 191 F.3d at 74 (“CERCLA, as we

have said on other occasions, sketches the contours of a strict

liability regime.”)).

       The United States and PRIDCO filed cross-motions for summary

judgment regarding the third-party defense and costs.                 (Docket

Nos. 142 & 143.)     To invoke the third-party defense, PRIDCO had to

establish by a preponderance of the evidence that “an act or

omission of a third party other than an employee or agent of

[PRIDCO], or than one whose act or omission occurs in connection

with    a    contractual     relationship”      caused    the    groundwater

contamination.     42 U.S.C. § 9607(b)(3); see, e.g., United States



1 The United States prevailed in Phase I by establishing that: (1) the property
is a facility pursuant to section 107(b) of CERCLA, (2) PRIDCO falls within one
of four categories of covered persons pursuant to section 107(a); (3) a release
or threatened release occurred on the property; and (4) the release or
threatened release caused the United States to incur response costs that are
not inconsistent with the National Contingency Plan. 42 U.S.C. § 107; Acushnet
Co. v. Mohasco Corp., 191 F.3d 69, 75 (1st Cir. 1999) (“By and large, a person
who falls within one of the four categories defined in [section 107] is exposed
to CERCLA liability.”).
Civil No. 15-2328 (FAB)                                                         3

v. Domenic Lombardi Realty, Inc., 290 F. Supp. 2d 198, 209 (D.R.I.

2008) (“In order to take advantage of the [third-party] defense,

Lombardi Realty must first meet the threshold burden of proving

that the contamination at the Site was caused solely by an act or

omission of a third party.”) (internal citation and quotation

omitted).      PRIDCO     emphasized    repeatedly     that   the   source    of

contamination is unknown.          (Docket No. 143 at p. 45.)               This

proposition    only     underscored    that   the   third-party     defense    is

inapplicable.     Accordingly, the Court granted the United States’

motion for summary judgment regarding the third-party defense.

United States v. P.R. Indus. Dev. Co., Case No. 15-2328, 2019 U.S.

Dist. LEXIS 53194 (D.P.R. Mar. 25, 2019) (Besosa, J.).2

      PRIDCO moves for reconsideration to “correct a clearly unjust

outcome     resulting    from   the    Court’s      misapprehension    of     the

applicable standards under Fed. R. Civ. P. 56 and their interaction

with the third-party defenses under CERCLA.”             (Docket No. 164 at

p. 6.)    The arguments set forth in the motion for reconsideration

are unavailing.




2 The Court denied the United States’ motion for summary judgment regarding
costs, ordering the United States to “specify which response actions (e.g.
removal actions, remedial actions) underlie the costs that PRIDCO is purportedly
liable for in this action.” P.R. Indus. Dev. Co., 2019 U.S. Dist. LEXIS 53194
*28.
Civil No. 15-2328 (FAB)                                            4

II.   Legal Standard

      The Federal Rules of Civil Procedure “do not specifically

provide for the filing of motions for reconsideration.”     Sánchez-

Pérez v. Sánchez-González, 717 F. Supp. 2d 187, 193-94 (D.P.R.

2010) (Besosa, J.) (citation omitted).    The First Circuit Court of

Appeals has held, however, that a motion requesting “the court to

modify its earlier disposition of a case because of an allegedly

erroneous legal result is brought under Fed. R. Civ. P. 59(e).”

Marie v. Allied Home Mortg. Corp., 402 F.3d 1, 7 (1st Cir. 2005)

(citation omitted).

      Pursuant to Federal Rule of Civil Procedure 59(e), a district

court will alter its original order only if it “evidenced a

manifest error of law, if there is newly discovered evidence, or

in certain other narrow situations.”     Biltcliffe v. CitiMortgage,

Inc., 772 F.3d 925, 930 (1st Cir. 2014) (citation omitted).       A

motion for reconsideration does “not provide a vehicle for a party

to undo its own procedural failures [or] allow a party [to] advance

arguments that could and should have been presented to the district

court prior to judgment.”    Iverson v. City of Bos., 452 F.3d 94,

104 (1st Cir. 2006) (citation omitted).    In deciding a motion for

reconsideration, the reviewing court has considerable discretion.

Venegas-Hernández v. Sonolux Records, 370 F.3d 183, 190 (1st Cir.

2004).    “As a general rule, motions for reconsideration should
Civil No. 15-2328 (FAB)                                                        5

only   be    exceptionally      granted.”    Villanueva-Méndez      v.   Nieves-

Vázquez, 360 F. Supp. 2d 320, 323 (D.P.R. 2005) (Domínguez, J.).

III. Discussion

       PRIDCO misconstrues CERCLA, asserting that the United States

failed      “to   meet   its   statutory    obligation   of   identifying    the

location of the actual release or the source of the groundwater

contamination within PRIDCO’s property.”              (Docket No. 164 at p.

4.)    The Court has reiterated throughout this litigation that

“CERCLA contains no causation element.”            P.R. Indus. Dev. Co., 287

F. Supp. 3d at 133 (citing Prisco v. A & D Carting Corp., 168 F.

3d 593, 606 (2d Cir. 1999) (“No causation is needed, however, to

establish liability under CERCLA.”) (internal citation omitted)).

The United States is under no “statutory obligation” to prove that

PRIDCO’s property is the source of the contamination.                Docket No.

164 at p. 4.; see United States v. Fairchild Indus., Inc., 766 F.

Supp. 404, 415 (D. Md. 1991) (“The government need not trace each

defendant’s waste to a specific release and response.”).

       To    escape      liability,     PRIDCO   shouldered   the   burden    of

establishing that a third-party’s actions or omissions were the

sole cause of the contamination.            42 U.S.C. § 9607(b)(3).      Instead

of proving that a third-party caused the release of hazardous

substances,       however,     PRIDCO    speculates   that    the   groundwater

contamination originated from the Navarro property.                 (Docket No.
Civil No. 15-2328 (FAB)                                                     6

164 at p. 10.)      The third-party defense cannot rest on speculation

and conjecture.       See Kelly v. Thomas Solvent Co., 727 F. Supp.

1532, 1540 (W.D. Mich. 1989) (holding that defendants could not

avail themselves of the third-party defense because they “have not

shown any evidence, nor have they argued, that a third party was

the sole cause of the release and concomitant harm”); Fairchild

Indus., 766 F. Supp. at 411 (“Congress did not intend there to be

a general third-party defense; instead, a party must allege and

prove a specific set of facts [among which are]:            that the third

party was the sole cause of the release; [and] that the third party

was not an employee or agent of the defendant.”).           Because PRIDCO

does not set forth an intervening change in the law, a manifest

error   of   law,    or   newly   discovered   evidence,   its   motion   for

reconsideration is denied.          Docket No. 164; see Biltcliffe, 772

F.3d at 930.

IV.   Conclusion
      For    the    reasons   set   forth   above,   PRIDCO’s    motion   for

asdfasdfasdfasd
Civil No. 15-2328 (FAB)                                           7

reconsideration is DENIED.   (Docket No. 164.)



    IT IS SO ORDERED.

    San Juan, Puerto Rico, May 13, 2019.


                                   s/ Francisco A. Besosa
                                   FRANCISCO A. BESOSA
                                   UNITED STATES DISTRICT JUDGE
